DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 05/23/2019.
Claims 1-20 are currently pending and have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both the entirety of Fig. 3 and the subset of elements 302, 304, 306, 308, 310, and 318.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 3 appears to be missing a double arrow between Bus 302 and Main Memory 306. Specification paragraph [0087] states “The electronic signal paths are represented schematically in the drawings, for example as lines, unidirectional arrows, or bidirectional arrows,” and [0089] states “Computer system 300 includes one or more units of memory 306, such as a main memory, which is coupled to I/O subsystem 302…” However, there is no indication of that connection in Fig. 3 like there is for the other components. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0046] states “…difference percentage values or some or all of a group of shipping entities…” when it appears it should state “…difference percentage values for some or all of a group of shipping entities…”
Paragraph [0049] states “…difference utilization data is conveyed. for example, a computer system…” when it appears it should state “…difference utilization data is conveyed. For example, a computer system…”
Paragraph [0052] states “…measuring 610 may be done as part of step 230 of process 200.” when it appears it should state “…measuring 620 may be done as part of step 230 of process 200.”
Paragraph [0069] states “…the parameterization set on device 122 in FIG. 8A.” when it appears it should state “…the parameterization set on device 120 in FIG. 8A.”
Paragraph [0070] states “…difficulty in precuring regular shipping entities…” when it appears it should state “…difficulty in procuring regular shipping entities…”
Paragraph [0079] states “A freight may know that…” when it appears it should state “A freight forwarder may know that…”
It appears that numbering for paragraph [0105] is missing before “The execution of instructions as described in this section…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 8 and 18, the claims recite the computer system generating a shipping recommendation for a shipping entity comprising a likelihood that the shipping entity will be involved in commercial transport of a subset of items of the plurality of items. Paragraph [0081] provides support for the computer system generating recommendations for a freight forwarder; however, the specification also does not provide support for how a likelihood that the shipping entity will be involved in commercial transport would be determined/calculated by the computer system. Per MPEP 2161.01 I., “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does how the inventor intended the function to be performed.” The closest the specification appears to come to providing sufficient detail is in [0071], in which “A freight forwarder may look at high volatility for a supplier as an indication that the supplier has just contract with various new shipping entities and that the freight forwarder has a lower chance of obtaining a contract from a supplier during those periods of high volatility.” However, the relative chance of obtaining a contract is something that is being interpreted by the freight forwarder, not a likelihood generated by the computer system. Therefore, claims 8 and 18 contain subject matter that fails to satisfy the written description requirement because the specification does not sufficiently describe how the subject matter is performed.
Regarding claims 9 and 19, they are rejected by virtue of their dependence on claims 8 and 18, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 12, the claims state “the second utilization data comprises second percentage values corresponding to the percentage of items of the plurality of items that each of the one or more shipping entities has shipped for the supplying entity during the first time period” (emphasis added). However, in independent claims 1 and 11, on which 2 and 12 depend, the second utilization data “comprises one or more second usage values specifying a 
In light of Applicant’s disclosure, it appears to Examiner that Applicant intended the second percentage values in claims 2 and 12 to correspond to the second time period. For the purposes of examination, Examiner is interpreting claims 2 and 12 as “the second utilization data comprises second percentage values corresponding to the percentage of items of the plurality of items that each of the one or more shipping entities has shipped for the supplying entity during the second time period” (emphasis added).
Claim 15 recites the limitation "the parameterization data".  There is insufficient antecedent basis for this limitation in the claim. Parameterization data is not introduced in claim 11, on which claim 15 depends, either.
It appears to Examiner that Applicant intended to make claim 15 dependent on claim 14, mirroring the claim dependency of method claims 4 and 5. Changing the dependency of claim 15 so it is dependent on claim 14 would overcome this rejection. For the purposes of examination, Examiner is interpreting claim 15 as being dependent on claim 14. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring the changes in commercial interactions between a shipper and one or more freight forwarders. 
Claim 1 recites the concept of monitoring the changes in commercial interactions between a shipper and one or more freight forwarders which is a certain method of organizing human activity including managing commercial interactions. A method comprising: receiving shipping data corresponding to a supplying entity and one or more shipping entities involved in commercial transport of a first plurality of items, during a first time period, and a second plurality of items, during a second time period, on behalf of the supplying entity; wherein the first plurality of items is different than the second plurality of items and the first time period is different than the second time period; determining, from the shipping data, first utilization data for the supplying entity, wherein the first utilization data comprises one or more first usage values specifying a quantity of items of the first plurality of items shipped by each shipping entity of the one or more shipping entities on behalf of the supplying entity during the first time period; determining, from the shipping data, second utilization data for the supplying entity, wherein the second utilization data comprises one or more second usage values specifying a quantity of items of the second plurality of items shipped by each shipping entity of the one or more shipping entities on behalf of the supplying entity during the second time period; determining, from the first utilization data and the second utilization data, difference utilization data for the supplying entity, wherein the difference utilization data comprises one or more differences between the first usage values and the second usage values; and generating a graphical visual representation of the difference utilization data, wherein the graphical visual representation of the difference utilization data visually depicts a change in utilization by the supplying entity of the one or more shipping entities between the first time period and the second time period all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
The three “determining” limitations of claim also recite the abstract idea of mathematical calculations. The determining of the first and second utilization data covers, for example, the summation of items shipped by a shipping entity in a time period or the calculation of a percentage of a supplier’s items shipped in a time period that were shipped by a particular shipping entity. The determining difference utilization data covers the subtraction of the first and second utilization data.
The three “determining” limitations of claim also recite the abstract idea of mental processes. The examples of the “determining” limitations discussed above regarding mathematical calculations could be performed by a human using pen and paper. Therefore, per MPEP 2106.04(a)(2) III., the “determining” limitations would also fall into the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computer system. The recited additional element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The method being “computer-implemented” similarly amounts to using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer system amounts to no more than mere instructions to apply the exception using generic computer 
Claims 2-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 recites the concept of monitoring the changes in commercial interactions between a shipper and one or more freight forwarders which is a certain method of organizing human activity including managing commercial interactions. Instructions to: receive shipping data corresponding to a supplying entity and one or more shipping entities involved in commercial transport of a first plurality of items, during a first time period, and a second plurality of items, during a second time period, on behalf of the supplying entity; wherein the first plurality of items is different than the second plurality of items and the first time period is different than the second time period; determine, from the shipping data, first utilization data for the supplying entity, wherein the first utilization data comprises one or more first usage values specifying a quantity of items of the first plurality of items shipped by each shipping entity of the one or more shipping entities on behalf of the supplying entity during the first time period; determine, from the shipping data, second utilization data for the supplying entity, wherein the second utilization data comprises one or more second usage values specifying a quantity of items of the second plurality of items shipped by each shipping entity of the one or more shipping entities on behalf of the supplying entity during the second time period; determine, from the first utilization data and the second utilization data, difference utilization data for the supplying entity, wherein the -41- 60528-0037difference utilization data comprises one or more differences between the first usage values 
The three “determine” limitations of claim also recite the abstract idea of mathematical calculations. The determining of the first and second utilization data covers, for example, the summation of items shipped by a shipping entity in a time period or the calculation of a percentage of a supplier’s items shipped in a time period that were shipped by a particular shipping entity. The determining difference utilization data covers the subtraction of the first and second utilization data.
The three “determine” limitations of claim also recite the abstract idea of mental processes. The examples of the “determine” limitations discussed above regarding mathematical calculations could be performed by a human using pen and paper. Therefore, per MPEP 2106.04(a)(2) III., the “determine” limitations would also fall into the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more non-transient computer-readable storage media, a processor, and a computer system. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more non-transient computer-readable storage media, a processor, and a computer system amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 12-20 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (U.S. Pre-Grant Publication No. 2019/0251506, hereafter known as Swartz) in view of Krieg et al. (U.S. Pre-Grant Publication No. 2018/0165642, hereafter known as Krieg).
Regarding claim 1, Swartz teaches:
A computer-implemented method comprising: (See [0106] "operations include providing an aggregated shipping record including an aggregated shipping value determined in response to a number of the shipping records. Example and non-limiting aggregated shipping records include an aggregation of the shipping records corresponding to: an entity, a geographic location, a product type, a shipping vehicle, and/or at least one container identifier. An example aggregated shipping record includes a volumetric description value." Support for this citation can be found on page 24 of Swartz’s provisional application)
wherein the first plurality of items is different than the second plurality of items (see [0087] "an example aggregated shipping record 906 includes an entity field, a date range (e.g., begin and end dates)" Items shipped in a different date range would necessarily be different items than those shipped in a first date range)
and the first time period is different than the second time period (see [0087] "an example aggregated shipping record 906 includes an entity field, a date range (e.g., begin and end dates)" and [0111] "The aggregated shipping record 906 is depicted in an interactive format, where a user can change the time frames (e.g., monthly versus daily, seasonal, etc.)" Support for this citation can be found on pages 17 and 25-27 of Swartz’s provisional application)
determining, by the computer system, from the shipping data, first utilization data  (see [0111] "The example aggregated shipping record 906 depicts shipping volumes over time according to selected criteria (e.g., dates) and for a selected entity...The aggregated shipping record 906 is depicted in an interactive format, where a user can change the time frames (e.g., monthly versus daily, seasonal, etc.)" Nov 2011 first time period in Fig. 21. Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
determining, by the computer system, from the shipping data, second utilization data  (see [0111] "The example aggregated shipping record 906 depicts shipping volumes over time according to selected criteria (e.g., dates) and for a selected entity...The aggregated shipping record 906 is depicted in an interactive format, where a user can change the time frames (e.g., monthly versus daily, seasonal, etc.)" Nov. 2012 second time period in Fig. 21. Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
determining, by the computer system, from the first utilization data and the second utilization data, difference utilization data for the supplying entity, wherein the difference utilization data comprises one or more differences between the first usage values and the second usage values (see [0111] "The aggregated shipping record 906 additionally depicts a change value from a prior year." Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
and generating, by the computer system, a graphical visual representation of the difference utilization data wherein the graphical visual representation of the difference utilization data visually depicts a change in utilization or more shipping entities between the first time period and the second time period (see [0111] "The aggregated shipping record 906 additionally depicts a change value from a prior year." and Fig. 21 lower graph Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
Swartz further teaches in [0064], “Example records 104 include customs data records, shipping information records, transactions for shipping events, and/or similar records indicating shipped goods and information related to the shipped goods.” Swartz also teaches in [0062] “Certain system and operations described throughout the present disclosure provide for determining shipping volumes related to entities (e.g., shippers, consignees, delivery targets, etc.)”. These teachings, along with the “Shipper” and “Consignee” columns in records 104b in Fig. 3., suggest that Swartz is accessing data corresponding to a carrier entity and one or more supplying entities they have transported items for. Therefore, Swartz does not explicitly teach the shipping data corresponds to a supplying entity and one or more shipping entities. However, Krieg teaches:
receiving, at a computer system, shipping data corresponding to a supplying entity and one or more shipping entities involved in commercial transport of a first plurality of items, during a first time period and a second plurality of items, during a second time period, on behalf of the supplying entity (see [0031] "A transportation signal typically includes parameters necessary to order shipping, including information such as the shipment origin and destination, items (dimensions, weight and quantity). Other transportation signal data may include shipment preferences entered by the user. For example, the user may indicate that the shipping management system 120 should prioritize transit time, historical on-time delivery or other selection criteria when selecting a carrier. The transportation signals may further include a rate quote from the carrier specific to the shipment" and [0044] "The historical signal data, including historical transportation signal data, historical shipment tracking data and other historical data can be persistently 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of data corresponding to a supplying entity and one or more shipping entities of Krieg for the data corresponding to a carrier entity and one or more supplying entities of Swartz. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 3, the combination of Swartz and Krieg teach all the limitations of claim 1 above. Swartz further teaches:
determining, by the computer system, from the shipping data, third utilization data for the supplying entity, wherein the third utilization data comprises one or more usage values specifying the quantity of items of the plurality of items shipped by each of the one or more shipping entities during a third time period (see [0111] "The example aggregated shipping record 906 depicts shipping volumes over time according to selected criteria (e.g., dates) and for a selected entity... "The aggregated shipping record 906 is depicted in an interactive format, where a user can change the time frames (e.g., monthly versus daily, seasonal, etc.)" Nov. 2013 third time period in Fig. 21. Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
wherein the difference utilization data comprises one or more differences in usage values between the first time period, the second time period, and the third time period
wherein the graphical visual representation of the difference utilization data corresponds to a degree of change determined between the first time period, the second time period, and the third time period (see [0111] "The aggregated shipping record 906 additionally depicts a change value from a prior year." and Fig. 21 lower graph. November 2012 is highlighted, but graph depicts "calculated change on year earlier value" for Nov. 2013 as well. Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
Regarding claim 4, the combination of Swartz and Krieg teach all the limitations of claim 1 above. Swartz further teaches:
receiving, by the computer system, parameterization data specifying a subset of the difference utilization data to be generated in the graphical visual representation (see [0111] "The aggregated shipping record 906 is depicted in an interactive format, where a user can change the time frames (e.g., monthly versus daily, seasonal, etc.), units depicted, and the type of chart output. Additionally or alternatively, a user can select the source data, the type of output, and/or the output format (not shown)." Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
updating, by the computer system, the graphical visual representation to include only difference utilization data specified in the parameterization data (see [0111] "The example aggregated shipping record 906 depicts shipping volumes over time according to selected criteria (e.g., dates) and for a selected entity, port, geography, group of containers, etc." Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
Regarding claim 5, the combination of Swartz and Krieg teach all the limitations of claim 4 above. Swartz teaches:
the parameterization data comprises a subset of shipping entities of the one or more shipping entities (see [0111] "The aggregated shipping record 906 is depicted in an interactive format, where a user can change the time frames (e.g., monthly versus daily, seasonal, etc.), units depicted, and the type of chart output. Additionally or alternatively, a user can select the source data, the type of output, and/or the output format (not shown)." Selecting source data to change entity. Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
updating the graphical visual representation comprises displaying only difference utilization data determined using the subset of shipping entities (see [0111] "The example aggregated shipping record 906 depicts shipping volumes over time according to selected criteria (e.g., dates) and for a selected entity, port, geography, group of containers, etc." Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
Regarding claim 11, Swartz teaches:
One or more non-transient computer-readable storage media comprising instructions which, when executed by a processor, cause the processor to: (see [0114] “Any one or more of the terms computer, computing device, processor, circuit, and/or server include a computer of any type, capable to access instructions stored in communication thereto such as upon a non-transient computer readable medium, whereupon the computer performs operations of systems or methods described herein upon executing the instructions.” Support for this citation can be found on page 28 of Swartz’s provisional application)
For the remaining limitations of claim 11, please see claim 1 rejection above.
Regarding claim 13, please see claim 3 rejection above.
Regarding claim 14, please see claim 4 rejection above.
Regarding claim 15, please see claim 5 rejection above. Please note that, per the above 112 (b) rejection, Examiner is interpreting claim 15 as being dependent on claim 14 for the purposes of examination.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz in view of Krieg, further in view of Helfman et al. (U.S. Pre-Grant Publication No. 2009/0013271, hereafter known as Helfman).
Regarding claim 2, the combination of Swartz and Krieg teach all the limitations of claim 1 above. Swartz further teaches:
the difference utilization data comprises a delta value corresponding to a degree of change between the first  (see [0111] "The aggregated shipping record 906 additionally depicts a change value from a prior year." Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
the graphical visual representation comprises a graph showing one or more determined delta values (see [0111] "The aggregated shipping record 906 additionally depicts a change value from a prior year" and Fig. 21 lower graph. Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
Swartz further teaches that "a user can change ... the type of chart output” in [0111] and “Non-limiting examples of a shipping record 120 include...a sequenced set of shipping data such as a bar graph or other data visualization (e.g., shipping volumes versus time, shipping by entity, shipping by categories of goods)” in [0066]. However, the combination of Swartz and Krieg do not explicitly teach the first and second utilization data comprising percentage values. Helfman teaches:
the first utilization data comprises first percentage values corresponding to a percentage of items of the plurality of items that each of the one or more shipping entities has shipped for the supplying entity during the first time period (see [0077] " a user could 
the second utilization data comprises second percentage values corresponding to the percentage of items of the plurality of items that each of the one or more shipping entities has shipped for the supplying entity during the first time period (see [0077] " a user could specify a graph family, such as bar graph, and switch between various aggregation functions. Choosing "summation" would show the data as a stacked bar graph, while choosing "percentage" would show the data as a percent stacked bar graph.")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Helfman into the combination of Swartz and Krieg. As Helfman states in [0077] “The advantage of such a system is that users can focus on extracting information from their data without first having to understand the properties of different graph types and matching the graph type to fit the data.” Since Swartz gives the user the option to change the type of graph displayed, incorporating Helfman’s graph type selection system would make the combination of Swartz and Krieg more user friendly.
Regarding claim 12, please see the rejection of claim 2 above.
 Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz in view of Krieg, further in view of Osadchyy (U.S. Pre-Grant Publication No. 2017/0279978, hereafter known as Osadchyy).
Regarding claim 6, the combination of Swartz and Krieg teaches all of the limitations of claim 1 above. As discussed above in the claim 4 rejection, Swartz further teaches updating the graphical representation data to only include difference utilization data specified in parameterization data. However, the combination of Swartz and Krieg does not explicitly teach receiving threshold data corresponding to difference utilization data and updating the graphical 
receiving, by the computer system, threshold data specifying one or more threshold values corresponding to values of the difference utilization data used in generating the graphical visual representation (see [0089] "The relative historical information can be filtered based on one or more thresholds; e.g., values can be filtered out, or excluded...as being less than a lower-bound threshold" as well as [0090] "the threshold values 610, 620 are determined based on equation (1) Threshold=mean±constant*standard_deviation" and [0091] "Other values of the constant in Equation (1), such constant=0.5, 0.75, 1, 1.25, 2, 2.5, 3, etc. and/or other techniques for determining thresholds are possible as well." Also [0037] "A replacement event can be determined by when an absolute value of a difference between two measured usage values exceeds a threshold related to colorant replacement; e.g., a predetermined percentage such as 40%, 50%, 55%, 60%." Using a predetermined threshold value in place of a calculated one.)
updating, by the computer system, the graphical visual representation to include only difference utilization data having values exceeding the corresponding threshold value in the threshold data (See Fig. 6A to 6B graph update to exclude values that failed threshold conditions [0095] "In the example shown in FIG. 6B, relative historical information, represented as differences in toner usage values provided by PD1, has been filtered so that all values that are not between upper-bound threshold 610 and lower-bound threshold 620 have been excluded" All data that failed to exceed a lower bound threshold removed from the graph)
One of ordinary skill in the art would have recognized that applying the known technique of updating graphical data based on a threshold value of Osadchyy to the combination of Swartz and Krieg would have yielded predictable results and resulted in an improved system. It would 
Regarding claim 16, please see the rejection of claim 6 above.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz in view of Krieg, further in view of Chowdhary et al. (U.S. Pre-Grant Publication No. 2018/0082253, hereafter known as Chowdhary).
Regarding claim 7, the combination of Swartz and Krieg teaches all of the limitations of claim 1 above. Swartz further teaches:
wherein the  (see [0111] "The aggregated shipping record 906 additionally depicts a change value from a prior year.")
While Swartz teaches difference utilization data comprising differences in usage based on currently available data, Swartz also does not explicitly teach determining expected future difference utilization data based on historical difference utilization. Krieg teaches:
receiving, by the computer system, historical difference utilization data for the supplying entity (see [0031] "A transportation signal typically includes parameters necessary to order shipping, including information such as the shipment origin and destination, items (dimensions, weight and quantity). Other transportation signal data may include shipment preferences entered by the user. For example, the user may indicate that the shipping management system 120 should prioritize transit time, historical on-time 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of data corresponding to a supplying entity and one or more shipping entities of Krieg for the data corresponding to a carrier entity and one or more supplying entities of Swartz. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Swartz and Krieg still do not explicitly teach determining expected future difference utilization data based on historical difference utilization. However, Chowdhary teaches:
determining, by the computer system, from the shipping data and the historical difference utilization data, expected difference utilization data (see [0021] "At 204, a demand forecast is determined or demand forecasting is performed that predicts a future demand for cargo services" and [0012] "the demand forecasting component 106 predicts the demand for future cargo services based on historical database 108, price influencer pool 110 and service request data 112")
It would have been obvious to one of ordinary skill in the art at the time of filing to include  as taught by Chowdhary in the combination of Swartz and Krieg, since the claimed invention is merely a combination of old elements. In the combination each element merely would have 
Regarding claim 17, please see the rejection of claim 7 above.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz in view of Krieg, further in view of Ricciardi (U.S. Pre-Grant Publication No. 2015/0032656, hereafter known as Ricciardi).
Regarding claim 10, the combination of Swartz and Krieg teaches all of the limitations of claim 1 above. Swartz further teaches:
the difference utilization data comprises individual entity data specifying a degree of change (see [0111] "The aggregated shipping record 906 additionally depicts a change value from a prior year." Support for this citation can be found on pages 25-27 of Swartz’s provisional application)
the generated graphical visual representation includes visual representations of  (see [0111] "The aggregated shipping record 906 additionally depicts a change value from a prior year." and Fig. 21 lower graph. Support for this citation can be found on pages 25-27 of Swartz’s provisional application) 
Swartz further teaches in [0062] “Additionally or alternatively, systems and operations described throughout the present disclosure provide for determining aggregated shipping values such as financial value…” As discussed above regarding claim 1, Krieg teaches in [0031] "The transportation signals may further include a rate quote from the carrier specific to the shipment". However, the combination of Swartz and Krieg does not explicitly teach the difference utilization data comprising data specifying a degree of change in shipping rates or the generated graphical visual representation includes visual representations of that data. However, Ricciardi teaches:
 (see [0042] “The historical cost data repository 18 may be configured to store one or more of bids made and solicited through the central logistics system 16, shipping rate quotes from outside the central logistics system 16, and other data that may be useful to a goods provider 12 or freight provider 14 in determining appropriate costs for a given goods shipment”)
the generated graphical visual representation includes visual representations of the individual entity data for each shipping entity of the one or more shipping entities (see Fig. 11 and [0063] “FIG. 11 depicts an exemplary interactive plot of historical freight costs that may be provided to a user of the website. The plot may enable the user the user to view a variety of data, according to a variety of criteria. For example, the plot may include, at the user's options, historical freight costs 82 (e.g., in rate per mile or total rate) for a given route over a given time period, a load count 84 for samples within that time period, ranges of freight costs 86 for portions of the time period, average 88 and median 90 cost data, and costs respective of specific freight providers 92.”)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of shipping entity shipping rate data of Ricciardi for the shipment volume and financial value data of the combination of Swartz and Krieg. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 20, please see the rejection of claim 10 above.
Novel/Non-Obvious
Regarding claims 8 and 18, the claims are distinguished over the current art of record. As stated above, the combination of Swartz, Krieg and Chowdhary teach all of the limitations of claims 7 and 17, on which claims 8 and 18 depend. Ricciardi teaches a predicted stability/volatility value being determined from historical shipping rate data in [0055] – [0057], particularly “The predicted rate stability 46 may be calculated according to previous rates for a particular freight route (again, in an embodiment, for a time period specified by the user). More specifically, the predicted rate stability may be calculated according to variations in previous rates for a particular freight route such as, for example, probability ranges (as discussed below), time-based trends, or and/or other metrics” from [0055]. However, Ricciardi does not explicitly teach determining a predicted stability value from predicted shipping rate data. Anada (U.S. Pre-Grant Publication No. 2018/0315016, hereafter known as Anada) teaches generating a shipping recommendation for one shipping entity comprising a likelihood the shipping entity will be involved in transporting a subset of items (see [0063] “Next, in step S112, the determining unit 170 assigns a higher bidding probability to the processing facility 50 that satisfies the processing condition and satisfies the processing condition at a higher level, greater than zero. Next, the notification unit 180 notifies the producer of the assigned winning bid probability (step S114)” and [0047] “the determining unit 170 assigns a higher bidding probability to the processing facility 50 that satisfies the processing condition at a high level. For example, the determining unit 170 assigns a higher bidding probability to a processing facility 50 whose price is estimated cheaper”). However, Anada teaches the recommendation based on bid price and capabilities of the bidder and does not teach the shipping recommendation generated based on the expected volatility value. Thus, claims 8 and 18 distinguish over the prior art of record by the expected from expected difference utilization data and by the shipping recommendation being generated based on the expected volatility value.  
Regarding claims 9 and 19, they are novel/non-obvious by virtue of their dependence on novel/non-obvious claims 8 and 18, respectively, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joenk (U.S. Pre-Grant Publication No. 2011/0022539) teaches the updating of contracts to lower risk below a threshold in response to determining that risk exceeds a threshold
Downes (U.S. Pre-Grant Publication No. 2016/0110807) teaches the trading of freight contracts to hedge against freight rate volatility
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628